DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 10 is objected to because of the following informalities:  
Claim 10 is an improper dependent claim.  
Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 7, 10-14 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Bauhoff (US 2002/0160145).
Re claim 14, Bauhoff discloses a dissimilar material joint comprising a resin rib (4)[0023] and a metal base (1)[0016], the metal base includes (a) a first portion, (b) a second portion and a protruded portion between the first portion and the second portion (Fig 2c), the protruded portion is formed by bending a portion of the metal base with respect to the first portion and the second portion (Fig 2c), the protruded portion protrudes into the resin rib disposed on the protruded portion (Fig 2c), wherein at least part of the first portion and at least part of the second portion is not covered by the resin rib (Fig 
Re claim 7, wherein a metal constituting the metal base is one or two or more selected from iron, stainless steel [0005], an aluminum alloy [0023], a magnesium alloy, and a copper alloy.  
Re claim 10, in which the dissimilar material joint has a developed planar structure in which a housing for accommodating electronic components is developed [0025].  
Re claim 11, a housing for accommodating electronic components [0025] comprising the dissimilar material joint (Fig 2c).  
Re claim 12, wherein the first portion and the second portion are edge portions of the metal base (Fig 2c).  
Re claim 13, wherein the metal base consists of the first portion, the second portion and the protruded portion (Fig 2c).  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 8, 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bauhoff (US 2002/0160145) in view of Lee et al (US 2019/0386360).
Re claim 8, wherein the resin rib is formed of a thermoplastic resin composition containing a thermoplastic resin (polyamides, polyester)[0023], but does not disclose a filler.  
Re claim 9, wherein the resin rib is formed by injection molding of the thermoplastic resin composition onto the metal base [0024].  
.
Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bauhoff (US 2002/0160145).
The teaching as discussed above does not disclose wherein the protrusions have an interval period from 5 nm to 500 µm.
It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the protrusion of Bauhhoff by employing 5nm to 500 µ for secured fasten to other structure, since it has been held that where the general conditions of a claim are disclosed in prior art, discovering optimum ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Allowable Subject Matter
Claims 2-5 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant’s arguments with respect to claim(s) 14 have been considered but are moot.

Communication
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUNG V NGO whose telephone number is (571)272-1979. The examiner can normally be reached 9-5:30 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Thompson can be reached on (571) 272-2342. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 





/HUNG V NGO/Primary Examiner, Art Unit 2847